
	
		III
		112th CONGRESS
		2d Session
		S. RES. 474
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2012
			Mr. Akaka (for himself,
			 Mr. Inouye, Mr.
			 Reid, Mr. Begich,
			 Mrs. Murray, and
			 Mr. Menendez) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Recognizing the significance of May 2012 as
		  Asian-Pacific American Heritage Month and the importance of celebrating the
		  significant contributions of Asian-Americans and Pacific Islanders to the
		  history of the United States.
	
	
		Whereas the United States joins together each May to pay
			 tribute to the contributions of generations of Asian-Americans and Pacific
			 Islanders who have enriched the history of the United States;
		Whereas the history of Asian-Americans and Pacific
			 Islanders in the United States is inextricably tied to the story of the United
			 States;
		Whereas the Asian-American and Pacific Islander community
			 is an inherently diverse population, comprised of over 45 distinct ethnicities
			 and over 100 language dialects;
		Whereas according to the United States Census Bureau, the
			 Asian-American population grew faster than any other racial or ethnic group
			 over the last decade, surging nearly 46 percent between 2000 and 2010, which is
			 a growth rate 4 times faster than the total United States population;
		Whereas the 2010 decennial census estimated that there are
			 17,300,000 United States residents who identify as Asian and 1,200,000 United
			 States residents who identify as Native Hawaiian and Other Pacific Islander,
			 making up nearly 6 percent of the total United States population;
		Whereas the month of May was selected for Asian-Pacific
			 American Heritage Month because the first Japanese immigrants arrived in the
			 United States on May 7, 1843, and the first transcontinental railroad was
			 completed on May 10, 1869, with substantial contributions from Chinese
			 immigrants;
		Whereas the year 2012 marks several important historic
			 milestones for the Asian-American and Pacific Islander community, including
			 the—
			(1)20th anniversary
			 of the formal establishment of Asian-Pacific American Heritage Month;
			(2)30th anniversary
			 of the unpunished murder of Vincent Chin;
			(3)70th anniversary
			 of the signing of Executive Order 9066, which authorized the internment of
			 Japanese-Americans;
			(4)100th anniversary
			 of the planting of the first cherry tree in Washington, DC from Japan;
			(5)130th anniversary
			 of the enactment of the Act entitled An Act to execute certain treaty
			 stipulations relating to Chinese, approved May 6, 1882 (22 Stat. 58,
			 chapter 126); and
			(6)150th anniversary
			 of the enactment of the Act of July 1, 1862 (12 Stat. 489, chapter 120), which
			 promoted the construction of the transcontinental railroad;
			Whereas section 102 of title 36, United States Code,
			 officially designates May as Asian-Pacific American Heritage Month and requests
			 the President to issue each year a proclamation calling on the people of the
			 United States to observe the month with appropriate programs, ceremonies, and
			 activities;
		Whereas the Congressional Asian Pacific American Caucus, a
			 bicameral caucus of Members of Congress advocating on behalf of Asian-Americans
			 and Pacific Islanders, is composed of a record high 41 Members in 2012;
		Whereas today, Asian-Americans and Pacific Islanders are
			 serving in State legislatures across the United States, in States as diverse as
			 Alaska, Arizona, California, Connecticut, Georgia, Hawaii, Idaho, Maryland, New
			 Jersey, New York, Ohio, Pennsylvania, Texas, Virginia, Utah, and
			 Washington;
		Whereas the commitment of the United States to diversity
			 in the judiciary has been demonstrated by the nominations of high-caliber
			 Asian-American and other minority jurists at all levels of the Federal
			 bench;
		Whereas there still remains much to be done to ensure that
			 Asian-Americans and Pacific Islanders have access to resources, a voice in the
			 Federal Government, and continue to advance in the political landscape of the
			 United States; and
		Whereas celebrating May 2012 as Asian-Pacific American
			 Heritage Month provides the people of the United States with an opportunity to
			 recognize the achievements, contributions, and history of, and address the
			 challenges faced by, Asian-Americans and Pacific Islanders: Now, therefore, be
			 it
		
	
		That the Senate recognizes—
			(1)the significance
			 of May 2012 as Asian-Pacific American Heritage Month as an important time to
			 celebrate the significant contributions of Asian-Americans and Pacific
			 Islanders to the history of the United States; and
			(2)that the
			 Asian-American and Pacific Islander community enhances the rich diversity of,
			 and strengthens, the United States.
			
